Citation Nr: 0916081	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  03-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent disabling, effective April 9, 2001, and an evaluation 
in excess of 40 percent disabling, effective May 14, 2007, 
for diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for 
hypertension.  

3.  Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2008 RO decision, 
which, in pertinent part, granted service connection for 
diabetes mellitus with a 20 percent initial disability 
evaluation.  The Veteran perfected an appeal of this initial 
evaluation.  During the pendency of the appeal, the RO issued 
an October 2007 RO decision awarding a higher evaluation of 
40 percent for this disability, effective May 14, 2007.  As 
this does not constitute a full grant of the benefits sought, 
his appeal remains open.  In addition, the Veteran appeals a 
July 2008 rating decision that denied a total rating due to 
individual unemployability resulting from service connected 
disability.  

The issue of an increased rating for diabetes was remanded by 
the Board in October 2004, October 2006, and August 2008.  

The Veteran has testified before a member of the Board on two 
occasions.  His first Board hearing took place in July 2004, 
and his second, before the undersigned, in March 2009.  A 
copy of each hearing transcript has been associated with the 
record.

During the Veteran's March 2009 hearing, his representative 
raised claims of entitlement to service connection for 
hypertension, diabetic retinopathy, GERD, and chronic kidney 
disease, all secondary to the Veteran's service-connected 
diabetes.  See hearing transcript, March 30, 2009, p. 41.  
The Board notes that claims for entitlement to service 
connection for hypertension and retinopathy were addressed in 
the July 2008 RO decision.  As claims for entitlement to 
service connection for GERD and a chronic kidney disease have 
not been previously raised by the Veteran, those claims are 
referred back to the RO for appropriate development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although any further delay is regrettable, the Board is of 
the opinion that a remand would be probative in ascertaining 
the current level of severity of the Veteran's diabetes, as 
well as whether the Veteran is precluded from gainful 
employment as a result of his service-connected disabilities.






The Veteran is currently service connected for diabetes 
mellitus, rated at 20 percent disabling effective April 9, 
2001, and 40 percent disabling from May 14, 2007.  The 
Veteran's most recent VA examination was conducted in April 
2008.  The examiner noted that the Veteran's diabetes would 
have a moderate negative effect on employment of a physical 
nature and a mild negative effect on sedentary employment.  
Similarly, the Veteran's peripheral neuropathy was felt to 
have a moderate negative effect on physical employment and a 
mild negative effect on sedentary employment.  Furthermore, 
it was opined his service connected hypertension and 
nephropathy would have minimal negative effect on employment 
and his erectile dysfunction and tinea versicolor would have 
a negligible negative effect on employment.  Notwithstanding 
the foregoing, the examiner did not offer an opinion as to 
whether the Veteran's service connected disabilities combined 
to render him unemployable.  In his regard, the Board 
observes that the Veteran has a combined 80 percent 
disability evaluation and reported to the examiner that he 
retired in July 2007 for medical reasons, specifically 
diabetes.  

The "duty to assist" requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  On remand, the Veteran should be afforded an 
additional VA examination to ascertain the current nature and 
extent of his diabetes.  Because the Veteran's service-
connected disabilities satisfy the percentage requirements 
set forth in 38 C.F.R. § 4.16(a)(2008), the Board finds that 
VA must also obtain an additional medical opinion to 
determine whether it is at least as likely as not that his 
service-connected disabilities alone render him unable to 
secure or follow a substantially gainful occupation. 

In addition to the foregoing, the October 2008 statement of 
the case (SOC), notes that Social Security Administration 
(SSA) medical records for the period of June 16, 2007 through 
August 7, 2008 were considered by the RO.  The last SSA 
record associated with the Veteran's claims file is dated 
June 21, 2008.  While this letter noted an award of SSA 
disability benefits, an SSA disability determination was not 
included, nor were medical records through August 2008.  To 
that end, the Board notes that VA has a statutory duty to 
obtain these records.  See 38 U.S.C.A. § 5103A(b)(3); 38 
C.F.R. § 3.159(c)(2) (2008).  The Court has also held that VA 
has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  As such records may contain 
pertinent medical evidence, these records should be obtained 
on remand.  See also Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

With respect to the Veteran's claim for a higher initial 
evaluation for hypertension, the Board observes that an 
initial noncompensable rating was assigned in the July 2008 
rating decision. The Veteran's representative asserted at the 
hearing that the evidence supported at least a 30 percent 
disability rating.  As this disagreement with the initial 
disability evaluation assigned came within a year of notice 
of the decision, the Board will construe it as a timely 
notice of disagreement.  Thus, a statement of the case 
addressing this issue should be provided to the veteran in 
response to his notice of disagreement.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO or the AMC should issue a 
statement of the case on the issue of 
entitlement to a compensable evaluation 
for hypertension and inform the veteran 
and his representative of the requirements 
to perfect an appeal with respect to this 
issue. 

2.  The RO should associate any 
outstanding SSA records with the Veteran's 
file, to include medical records through 
August 2008 and any disability 
determination reports.  If necessary, the 
RO should contact SSA and request a copy 
of the disability determination as well as 
any medical records relied upon during the 
adjudicative process.  If said records do 
not exist or are otherwise unavailable, 
that should be noted in writing and 
associated with the Veteran's claims file.

3.  Following the association of any 
additional SSA records, to the extent 
available, the Veteran should be afforded 
a VA examination in the appropriate 
specialty to ascertain whether the 
Veteran's service connected disabilities 
combine to render him unemployable.  

The examiner should be render the opinion 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
preclude him from engaging in 
substantially gainful employment.  The 
examiner must note a review of the 
Veteran's claims file, to include prior VA 
examinations and VA outpatient reports, 
private medical records, and SSA records.

4.  The AMC should then readjudicate the 
Veteran's claims for an increased rating 
and TDIU in light of all of the evidence 
of record on the merits.  If any issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case as to the issues on appeal, and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




